720 S.E.2d 677 (2012)
George HARRINGTON and Wife, Joann Harrington
v.
Buddy GERALD.
No. 6P12.
Supreme Court of North Carolina.
January 26, 2012.
F. Murphy Averitt, III, Wilmington, for Gerald, Buddy.
George Harrington, for George & Joann Harrington.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 3rd of January 2012 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."